        Case 2:20-cv-00980-WBV-DPC Document 104 Filed 09/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, KLABERT JOSEPH             *                   NO. 2020-CV-980
GUILLOT, JR., and KLABERT JOSEPH        *
GUILLOT, SR.                            *
                     Plaintiffs         *
VERSUS                                  *                   JUDGE VITTER
                                        *
ST. TAMMANY PARISH GOVERNMENT, *
a/k/a ST. TAMMANY PARISH COUNCIL, *
ST. TAMMANY PARISH SHERIFF’S            *                   MAGISTRATE CURRAULT
OFFICE, RANDY SMITH, in his official    *
and individual capacity, RODNEY J.      *
STRAIN, in his official and individual  *
capacity, GREG LONGINO, in his official *                   JURY DEMAND
and individual capacity, and LACEY      *
KELLY, in her official and individual   *
capacity                                *
                          Defendants    *
******************************************************************************

              UNOPPOSED MOTION TO CONTINUE SUBMISSION DATE
              FOR PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

         NOW INTO COURT, through undersigned counsel, come Defendants, Sheriff Randy

Smith, Lacey Kelly, Rodney J. Strain, and Greg Longino, to respectfully request that this

Honorable Court continue the submission date for the Plaintiffs’ currently pending Motion for

Class Certification that was filed yesterday evening (Rec. Doc. 101).    The current submission

date for the Plaintiffs’ Motion for Class Certification is October 7, 2020 (Rec. Doc. 101-2).

Defendants herein respectfully request that the submission date for Plaintiffs’ Motion for Class

Certification be continued to December 1, 2020. Defendants would respectfully note that the

Plaintiffs were previously granted an unopposed motion to extend by three months the deadline

to file their motion for class certification (Rec. Doc. 52). Finally, Defendants further note that




90948


                                            Page 1 of 2
        Case 2:20-cv-00980-WBV-DPC Document 104 Filed 09/23/20 Page 2 of 2




undersigned counsel has contacted counsel for plaintiffs and has confirmed that plaintiffs have

no objection to this request to continue the submission date to December 1, 2020.

         WHEREFORE, Defendants, Sheriff Randy Smith, Lacey Kelly, Rodney J. Strain, and

Greg Longino, pray for an order continuing the submission date for Plaintiffs’ Motion for Class

Certification from October 7, 2020 to December 1, 2020.

                                      Respectfully submitted,

                                      MILLING BENSON WOODWARD L.L.P.

                                      s/ Chadwick W. Collings_____________________
                                      CHADWICK W. COLLINGS, T.A.                    # 25373
                                      LAUREN A. WILLIAMS                            # 37917
                                      68031 Capital Trace Row
                                      Mandeville, Louisiana 70471
                                      Telephone: (985) 292-2000
                                      Facsimile:   (985) 292-2001
                                      ccollings@millinglaw.com
                                      Counsel for Defendants


                                 CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on September 23,

2020, by using the CM/ECF system, which system will send a notice of electronic filing to

appearing parties in accordance with the procedures established.



                                  __s/ Chadwick W. Collings__
                                     Chadwick W. Collings




90948


                                            Page 2 of 2
